UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6565


EMANUEL BROWN,

                 Petitioner - Appellant,

          v.

ERIC WILSON, Warden,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:12-cv-00232-TSE-IDD)


Submitted:   May 31, 2012                   Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emanuel Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Emanuel         Brown    seeks      to    appeal       the    district       court’s

order treating his 28 U.S.C.A. § 2241 (West 2006 & Supp. 2011)

petition as         a    successive        28   U.S.C.        § 2255       (West    Supp.       2010)

motion   and    dismissing            it   on    that       basis.         The    order    is     not

appealable      unless           a    circuit         justice        or     judge       issues     a

certificate of appealability.                   28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate          of      appealability          will     not       issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief   on    the       merits,      a    prisoner         satisfies       this    standard      by

demonstrating           that     reasonable           jurists    would          find     that     the

district      court’s         assessment        of     the    constitutional            claims    is

debatable      or       wrong.        Slack     v.     McDaniel,          529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,            and   that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Brown has not made the requisite showing.                                  Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                           We dispense with oral

                                                  2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3